Hines, J.
Plaintiffs by their next friends seek in their petition to set aside a certain sale made by R. C. Collins, as the administrator of D. M. Collins, of a certain tract of land in Toombs County, to one of the defendants, and to cancel the deed to the latter, and to cancel certain deeds made under which the administrator claims title to another tract of land of his intestate in Tattnall County, on the ground that said first sale was made under a void order of sale, and on the ground that the administrator bought indirectly at his own sale the tract to which he claims title, and to recover these lands, the subject-matters of said, sales, and embraced in said deeds, with mesne profits. Plaintiffs do not allege that they are heirs at law or creditors of the intestate, nor do they otherwise allege facts showing that they are such heirs or creditors, or that they have any title or interest in said land. Held:
1. That the trial judge properly sustained general demurrers to said petition, setting up that it failed to set out any cause of action.
2. The above ruling renders it unnecessary to consider other assignments of error of which the plaintiffs complain.

Judgment affirmed.


All the Justices concur, except Russell, O. J:, dissenting.

W. T. Burlchalter, for plaintiffs.
Kirkland & Kirkland, H. H. Elders, and Enoch J. Giles, for defendants.